Exhibit 10.3.5.3
FIRST AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (“First Amendment”) is made
this 30th day of June, 2003, between CHASE TOWER ASSOCIATES, L.L.C., a Delaware
limited liability company (“Landlord”), and HEALTHCARE FINANCIAL PARTNERS REIT,
INC., a Maryland corporation (“Tenant”).
WITNESSETH:
     WHEREAS, by that certain Office Lease Agreement dated December 7, 2001 (the
“Lease”), Landlord leased to Tenant, and Tenant leased from Landlord,
approximately 10,608 square feet of rentable area, located on the eleventh
(11th) floor of the building located at 4445 Willard Avenue, Chevy Chase,
Maryland, upon the terms and conditions set forth in the Lease; and
     WHEREAS, Landlord and Tenant desire to modify the terms and conditions of
the Lease to establish the Lease Commencement Date thereunder as March 1, 2002,
as more particularly set forth herein.
     NOW, THEREFORE, in consideration of the above and the mutual covenants and
agreements of the parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Landlord and Tenant hereby agree as follows:
     1. Capitalized terms used herein and not otherwise defined shall have the
same meanings as those ascribed to them in the Lease.



 



--------------------------------------------------------------------------------



 



     2. Section 3.2 of the Lease is hereby amended by deleting the first (1st)
sentence thereof and inserting the following language in lieu thereof: “The
‘Lease Commencement Date’ shall be March 1, 2002.”
     3. Exhibit D attached to the Lease is hereby deleted in its entirety and
the version of Exhibit D attached to this First Amendment is hereby attached to
the Lease and made a part thereof in lieu of the original version of Exhibit D.
     4. Landlord and Tenant each hereby agrees and acknowledges with the other
that, to the best of each party’s actual knowledge, no default by either party
exists under the Lease as of the date of this First Amendment.
     5. Except as expressly amended and modified herein, all terms, conditions
and provisions of the Lease shall remain unmodified and in full force and
effect.
     6. Landlord and Tenant represent and warrant to each other that the person
signing this First Amendment on its behalf has the requisite authority and power
to execute this First Amendment and to thereby bind the party on whose behalf it
is being signed.

     7. Landlord and Tenant represent and warrant to each other that neither of
them has employed any broker in procuring or carrying on any negotiations
relating to this First Amendment. Landlord and Tenant shall indemnify and hold
each other harmless

2



--------------------------------------------------------------------------------



 



from any loss, claim or damage relating to the breach of the foregoing
representation and warranty by the indemnifying party.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment
to Office Lease Agreement as of the day and year first hereinabove written.

                      WITNESS:   LANDLORD:            
 
                        CHASE TOWER ASSOCIATES, L.L.C., a         Delaware
limited liability company    
 
                        By:   CHASE TOWER INVESTORS, L.L.C.,             a
Delaware limited liability             company    
 
                            By:   JBG/BANNOCKBURN PARTNERS,                
L.L.C., a Delaware limited                 liability company, its              
  Managing Member    
 
                   
/s/ Celeste McCall
 
          By:   /s/ Robert A. Stewart
 
  [SEAL] 
 
          Name:   Robert A. Stewart    
 
          Title:   Managing Member    

[Signatures continued on next page]

3



--------------------------------------------------------------------------------



 



[Signatures continued from previous page]

                  ATTEST:   TENANT:
 
                        HEALTHCARE FINANCIAL PARTNERS         REIT, INC., a
Maryland corporation     [Corporate Seal]            
 
               
By:
  /s/ Sean P. Murphy
 
  By:   /s/ Peter J. Farrell
 
  [SEAL]  Name Sean P. Murphy       Peter J. Farrell     Its: Secretary      
President    

4